DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
In line 2, Applicant recites “a second extension”.  However there is no antecedent basis in the claim for “a first extension”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuki et al (US 2017/0038515).
Regarding claim 1, Yuki discloses a backlight module comprising: a backlight assembly comprising a back plate 22 and a first transitional frame 23, wherein the back plate is fixedly connected with the first transitional frame, a light guide plate 19 is provided on the back plate, the light guide plate 19 and the first transitional frame 23 are 
Regarding claim 2, the outer frame 13 in Yuki comprises a first surface frame 13a located above the back plate and a first side frame (13b,13c) located at a side of the first surface frame and surrounding the back plate 22; and the first transitional frame 23 comprises a second surface frame 23a and a second side frame 23b located at a side of the second surface frame, the first side frame (13b,13c) comprises a first extension 13c extending toward the back plate and surrounding the second side frame 23b, and the first extension is connected with the second side frame 23b (see at least Figure 3 and paragraph [0085]).  
Regarding claim 3, the module in Yuki further comprises a first sideward lock member SM, wherein the first extension 13c and the second side frame 23b and fixedly connected by the first sideward lock member SM (see at least Figure 3 and paragraph [0085]).  
Regarding claim 4, the first sideward lock member SM in Yuki is a sideward lock screw, a first through hole is formed in the first extension 13c, a first threaded connection hole is formed in the second side frame 23b, and the sideward lock screw 
Regarding claim 5, the second side frame 23b in Yuki extends from an outer edge of the second surface frame 23a toward the outer frame, so that the second side frame and the second surface frame collectively define a bearing groove having an accommodation space; and the back plate 22 comprises an edge portion (at least 39) and a flange portion (at least 37) provided on an edge of the edge portion and extending toward the first surface frame 13a, and both the edge portion and the flange portion are installed in the bearing groove (see at least Figures 3 and 5 and paragraph [0085]). 
Regarding claim 6, the module in Yuki further comprises a first back lock member SM, wherein the second surface frame 23a and the edge portion 39 are fixedly connected by the first back lock member (see at least Figures 3 and 5 and paragraph [0085]).  
Regarding claim 7, the first back lock member SM in Yuki is a first back lock screw, a second through hole is formed in the second surface frame 23a, a second threaded connection hole is formed in the edge portion 39 and the first back lock screw SM passes through the second through hole and is screwed into the second threaded connection hole (see at least Figures 3 and 5 and paragraph [0085]).  
Regarding clam 8, the first surface frame 13a in Yuki comprises a first limiting portion 13a1 extending away from the first side frame (13b,13c) and extending above the back plate 22, and a backlight film 11 is disposed on the back plate and an edge of the backlight film is sandwiched between the first limiting portion 13a1 and the back plate 22 (see at least Figures 3-5 and paragraphs [0070]-[0083]).

Regarding claim 17, Yuki discloses a display device comprising a display screen (at least 14); and the backlight module according to claim 1, wherein the outer frame 13 comprises a first surface frame 13a located above the back plate 22 and a first side frame (13b,13c) located at a side of the first surface frame and surrounding the back plate, and the display screen 14 is installed on the first surface frame of the outer frame 13 (see at least Figures 1-5 and paragraphs [0065]-[0090]).  
Regarding claim 18, the outer frame 13 in Yuki further comprises a second extension 34 extending toward the display screen and the display screen is received in a receiving space which is defined collectively by the first surface frame 13a and the second extension (see at least Figures 3-5).  
Regarding claim 19, Yuki discloses a method for manufacturing a display device comprising: assembling a display screen (at least 14) and an outer frame 13 to form a display screen assembly; assembling a back plate 22 and a transitional frame 23; installing a reflective sheet 40, a light guide plate 19 and a backlight film 20 on the back plate in sequence to form a backlight assembly; and placing the display screen assembly on the backlight assembly, and connecting fixedly the outer frame 13 with the transitional frame 23 by a sideward lock member SM to form the display device, wherein, the transitional frame comprises a first transitional frame, the light guide plate 19 and the first transitional frame 23 are respectively located on opposite sides of the .  

Allowable Subject Matter
Claims 9, 11-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875